Dowd, J.,
dissenting. I respectfully dissent from the dismissal of the petition in mandamus of the relators by the majority of this court.
*331The majority, by its decision today, accomplishes the elevation of form over substance, and serves to allow the respondent Secretary of State to make a decision which should only be made by the voters of this state. See State, ex rel. Williams, v. Brown (1977), 52 Ohio St. 2d 13, 19-20. To hold that this proposal should fall, not on its merits, but on a printer’s error without significance, is unwarranted.
This court has recognized that the responsibilities of the Secretary of State under Sections la and 1 g of Article II of the Constitution of Ohio can not be clearly demarcated and that occasions will arise when his discretionary power must be exercised. See State, ex rel. Hunt, v. Hildebrant (1915), 93 Ohio St. 1, 8-9. However, the overall import of the constitutional language is that the right of initiative should be carefully safeguarded. This is directly reflected by the language of Section lg of Article II, which provides, in part, that, “[t]he foregoing provisions***[relating to the initiative process] shall be self-executing * * *. Laws may be passed to facilitate their operation, but in no way limiting or restricting either such provisions or the powers herein reserved.”
It is this constitutional directive which prompted this court to state in Thrailkill v. Smith (1922), 106 Ohio St. 1, 5, that:
“*** Inasmuch as the constitutional-framers provided that laws may be passed to facilitate the operation of the constitutional provisions, it is the plain duty of the courts in construing the constitutional provisions to give them such construction as will facilitate rather than obstruct their operation.”
While the Constitution is specific with regard to certain particulars of the initiative process, it does not provide for the exact form of proposed constitutional amendments. The common-sense criterion which this court must assume in reviewing an amendment proposed by the initiative process is whether a petitioner could have been misled by the omission in the proposed amendment. In this case, the omitted language is not particularly germane to the proposed amendment. Its absence or presence would not affect the reasoning of a rational elector in deciding whether the proposed apportionment plan should be a part of the state Constitution.
*332In the case of State, ex rel. Hunt, v. Hildebrant, supra, the court, in speaking of Section 1 g of Article II, stated at page 9:
“ * * *Nor should the intent and purpose of any provision of the state constitution be defeated by any technical construction of its terms. On the contrary, if the language is sufficiently plain to disclose that intent and purpose, then such construction must obtain as will give full force and effect thereto, even though it be attended with some difficulties.”
These statements have direct applicability to this case. We deal here with an inconsistency of the smallest degree, one which can have no effect, either legally or practically. Indeed, both petition forms carried the full text of the proposed amendment to the Constitution; on each of the petition forms, all language to be added was present, and all language to be modified or deleted was present.
Certainly, the Secretary of State would be justified in rejecting part-petitions which contain an error of substance, of constitutional magnitude, State, ex rel. Herbert, v. Mitchell (1939), 136 Ohio St. 1, or part-petitions where there was evidence of fraud or collusion in the circulation of the petitions. Here, however, the error is without substance, there has been no attempt to mislead, either consciously or unconsciously, the voters who expressed their support for the initiative petition; and the part-petitions do comply with the constitutional mandate that they contain the full text of the proposed amendment.
Furthermore, this court has intimated that language in an amendment proposed through the initiative process which is ineffectual as surplusage will be disregarded. State, ex rel. Schwartz, v. Brown (1972), 32 Ohio St. 2d 4, 9-10.
In this case, respondent had before him part-petitions which were signed by the requisite number of electors.
I would vote to grant the relief requested by the relators on their complaint in mandamus.
P. Brown and Holmes, JJ., concur in the foregoing dissenting opinion.